Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 25 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim of any of the preceding claims has been stated, and therefore, is unknown which claim this is supposed to be dependent from.  See MPEP § 608.01(n).  Accordingly, the claim 25 has not been further treated on the merits.
Claim 27 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim of being dependent on claims 4-6.  See MPEP § 608.01(n).  Accordingly, the claim 27 has not been further treated on the merits.
Claim 28 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim of any of the preceding claims has been stated, and therefore, is unknown which claim this is supposed to be dependent from.  See MPEP § 608.01(n).  Accordingly, the claim 28 has not been further treated on the merits.
Claim 22 objected to because of the following informalities:  The claim is dependent from claim 1, which has been canceled. It appears this would be dependent on claim 21.  Appropriate correction is required.
23 objected to because of the following informalities:  The claim is dependent from claims 1 or 2, both of which have been canceled. It appears this should be dependent on claim 21.  Appropriate correction is required.
Claim 24 objected to because of the following informalities:  The claim is dependent from claim 3, which has been canceled. It appears this would be dependent on claim 21.  Appropriate correction is required.
Claim 26 objected to because of the following informalities:  The claim is dependent from claim 5, which has been canceled. It appears this would be dependent on claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 24, the limitation “optionally, at least one panel connector comprises a swivel” is unclear on whether the claimed feature is positively recited. 
Regarding claim 27, the limitation “optionally, including a placard panel” is unclear on whether the claimed feature is positively recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (U.S. 6352321) in view of Gaulkin (U.S. 5403223)
Regarding claim 21, Munoz discloses an article of entertainment comprising an action figure (Fig. 2, figurine 3) and a case (Fig. 1, case 1) therefore, wherein the case comprises a mount (Fig. 2, mount 2) for attachment of the action figure, and wherein the case is adapted, while the action figure is attached to the mount, to stably assume and reversibly transform between a closed configuration (Col. 1 Lns. 54-56, container for transport would be closed configuration) in which the action figure is enclosed within the case and at least one open display configuration in which the action figure is unenclosed (Col. 1 Lns. 54-56, container for display would be unenclosed) by and displayed upon the case
wherein in the closed configuration, the case has the shape of a rectangular prism (see Fig. 1, case 1 has shape of rectangular prism) 
in the open display configuration, the case comprises a standing surface (Fig. 2, surface 2a) and the action figure is generally perpendicular (Fig. 2, figure 3 is perpendicular to surface 2a) to the standing surface
the case comprises a plurality of generally rectangular panels (Fig. 1, two panels 1a are generally rectangular)
While Munoz does not explicitly disclose the case comprises a plurality of panel connectors are adapted to permit relative rotation and/or translation of the panels connected thereby, Munoz discloses Col. 1 Lns. 54-56) and has panels (Fig. 1, 1a connected) that would inherently be connected through panel connectors and permit relative rotation as claimed and “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.” See) MPEP 2163.07 (a)
However, Munoz does not disclose the case comprises a first exterior panel, a second exterior panel, and a third exterior panel, the second exterior panel is connected to the first exterior panel by a first panel connector comprising a first hinge defining a first axis of rotation, the second exterior panel is connected to the third exterior panel by a second panel connector comprising a second hinge defining a second axis of rotation and the first axis of rotation is parallel to the second axis of rotation. 
Gaulkin discloses a first exterior panel (Col. 7 Lns. 53-55, first floor assembly element 43, a second exterior panel (Col. 7 Lns. 53-55, second floor assembly element 84), and a third exterior panel (Col. 7 Lns 53-55, third floor assembly element 88), the second exterior panel is connected to the first exterior panel (Col. 7 Lns. 52-55, second floor assembly element connected to the first floor assembly element) by a first panel connector comprising a first hinge (Fig. 1, fold 86 defines first hinge) defining a first axis of rotation (Fig. 1, fold 86 allows panel 84 to rotate), the second exterior panel is connected (Col. 7 Lns. 54-55, third floor assembly element connected to second floor assembly element) to the third exterior panel by a second panel connector comprising a second hinge (Fig. 1, fold 90 defines first hinge) defining a second axis of rotation (Fig. 1, fold 90 allows panel 90 to rotate) and the first axis of rotation is parallel (see Fig. 1, fold 86 and fold 90 are parallel) to the second axis of rotation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the figurine display device with hinged panels of Munoz with the additonal hinged panels, as taught by Gaulkin to provide Munoz with the advantage of more surface area to be used as a play space for a figuring housed
claim 25, Munoz discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
While Munoz does not explicitly disclose at least one exterior panel is rotated about 270 degrees during transformation between the closed configuration and the at least one open display configuration, Munoz discloses the panels (Fig. 1, 1a) rotate during transformation and would be a matter of optimum range as no new unobvious function is apparent and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Regarding claim 26, Munoz discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
While Munoz does not explicitly disclose the second exterior panel is rotated about 90 degrees about the first hinge relative to the first exterior panel and the third exterior panel is rotated about 180 degrees about the second hinge relative to the second exterior panel during transformation between the closed configuration and the at least one open configuration, Munoz discloses second and third panels (Fig. 1, doors 1a) rotate relative the main body (first exterior panel) and would be a matter of optimum range to rotate the desired range and The court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that while the second panel rotates relative the first panel and the third panel rotates relative the second panel, the panels are not necessarily connected to one another and therefore, the second and third panels of Munoz (doors 1a) would rotate relative to one another as claimed.
While Munoz does not explicitly disclose the second exterior panel is rotated about 135 degrees about the first hinge relative to the first exterior panel and the third exterior panel is rotated about 135 degrees about the second hinge relative to the second exterior panel during transformation between MPEP 2144.05. It is noted that while the second panel rotates relative the first panel and the third panel rotates relative the second panel, the panels are not necessarily connected to one another and therefore, the second and third panels of Munoz (doors 1a) would rotate relative to one another as claimed. 
Regarding claim 27, Munoz discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
While Munoz does not explicitly disclose at least one interior panel connected to an exterior panel by a panel connector, Munoz discloses interior panels (Fig. 1, 1c, 1d) which would inherently be connected to exterior panels in order to form the structure seen in Fig. 1 and “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.” See) MPEP 2163.07 (a). 
It is noted that while Munoz does not disclose the interior panel including a placard panel, as this is optional, it is unclear as noted above whether this is positively recited or not, and therefore, has been interpreted as not being part of the claim. 

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (U.S. 6352321) and Gaulkin (U.S. 5403223) in view of Dixon (U.S. 5013278)
Regarding claim 22, Munoz discloses the claimed invention substantially as claimed, as set forth above in claim 21.
Munoz further discloses wherein the action figure comprises a stand (Fig. 2a, figure base 3a) adapted to be reversibly detached from and attached to mount (Col. 2 Lns. 40-41, figures slide in and out, therefore are reversibly detached)
However, Munoz does not disclose adapted to stably assume and reversibly transform between and attachment configuration in which the mount is collapsed and a detachment configuration in which the mount is expanded to provide an expanded standing surface for the action figure.  
Dixon discloses adapted to stably assume and reversibly transform between an attachment configuration (See Fig. 1, figures are mounted in an attachment configuration) in which the mount is collapsed (Fig. 1, case acts as mount and is closed/collapsed) and a detachment configuration in which the mount is expanded (Fig. 6, case acts as mount and opens to provide expanded surface for detached figures) to provide an expanded standing surface for the action figure.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the figurine display device with hinged panels of Munoz with the hinged structure, as taught by Dixon to provide Munoz with the advantage of providing a larger gameplay surface area as seen in Fig. 6 when figures are removed

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (U.S. 6352321), Gaulkin (U.S. 5403223) and Dixon (U.S. 5013278) in view of Morrison (U.S. 4027425)
Regarding claim 23, Munoz discloses the claimed invention substantially as claimed, as set forth above in claim 21.
While Munoz does not explicitly disclose wherein the case has a maximum depth of one inch or less in the closed configuration and the case has a maximum length between about 2.5 inches and about 5.75 inches, this would be a matter of change in size as the case would perform the same function of housing the figure and the Federal Circuit held that, where the only difference between the prior art and Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
While Munoz does not explicitly disclose wherein a ration of a maximum length of the case to a maximum width of the case in the closed configuration is between 1 and 2, this would be a matter of change in size as the case would perform the same function of housing the figure and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
However, Munoz dose not disclose wherein the action figure is generally flat and has a maximum depth of half an inch or less)
Morrison discloses wherein the action figure is generally flat (see Fig. 1, figures 16, 18, 20, 22 are generally flat)
While Morrison does not explicitly disclose a maximum depth of half an inch or less, this would be a matter of change in size as the figures of Morrison are flat and would not perform differently and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (U.S. 6352321) and Gaulkin (U.S. 5403223) in view of Powell (U.S. 9919234)
Regarding claim 28, Munoz discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
However, Munoz does not disclose the mount is connected to the case by a mount connection comprising a hinge connected to a panel connector optionally comprising a swivel. 
Powell discloses the mount is connected to the case by a mount connection comprising a hinge (fold down element 128 acts as mount and has hinged joint 121 to connect to panel 112 and is indirectly connected to hinged joint 206 (Col. 3 Lns. 5-10) (i.e. panel connector) as the device is one structure) connected to a panel connector optionally comprising a swivel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Munoz to incorporate the teachings of Powell since Munoz discloses a figure housed within a case and Powell discloses a hinge and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of a more compact configuration as the mount is allowed to be folded into the case and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the display device of Munoz with the mount connection, as taught by 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (U.S. 6352321) and Dixon (U.S. 5013278) in view of Morrison (U.S. 4027425)
Regarding claim 20, Munoz discloses the claimed invention substantially as claimed, as set forth above in claim 13. 
However, Munoz does not disclose the article comprises a power source and one or more electronic immersive elements.
Morrison discloses the article comprises a power source (Col. 4 Lns. 10-11, AC power supply) and one or more electronic immersive elements (Col. 4 Lns 12-13, speaker output terminal).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Munoz to incorporate the teachings of Morrison since Munoz discloses a figure housed within a case and Morrison diclsoses immersive figurines and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of a more interactive figurine and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. Regarding the combination of Munoz and Gaulkin, it is argued that both Munoz and Gaulkin are directed towards figurine display cases, the only difference being the panel design. As the panels of Gaulkin allow for more versatility with the figurine, while Munoz may not suggest playing with the figurine, this does not prevent Gaulkin from providing the benefit of providing additonal play space to the combination as .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/               Supervisory Patent Examiner, Art Unit 3711